 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecond Region (Newark, New Jersey), shall, after being duly signed by the Re-spondent, be posted by it immediately upon receipt thereof, and be maintained for60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that such notices are not altered, defaced, or covered by anyother material.(b)Furnish to the Regional Director for the Twenty-second Region signed copiesof said notice for posting by the above-named Companies, if willing, in placeswhere notices to employees are customarily posted.Copies of said notice, to befurnished by the Regional Director, shall, after being signed by the Respondent, asindicated, be forthwith returned to the Regional Director for disposition by him.(c)Notify the said Regional Director, in writing, within 20 days from the date ofthis Intermediate Report and Recommended Order, what steps the Respondent hastaken to comply herewith?I In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director,in writing,within 10 days from thedate of this Order, what steps the Respondent has taken to comply therewith."APPENDIX ANOTICE TO ALL OUR MEMBERS AND TO ALL EMPLOYEES OF NICHOLS ELECTRICCOMPANY, SELBY DRILLING COMPANY, AND ELMHURST CONTRACTING COMPANYPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby give notice that:WE WILL NOT engage in, or induce or encourage any individual employedby Nichols Electric Company, Selby Drilling Company, Elmhurst ContractingCompany, or by any other person engaged in commerce or in an industryaffecting commerce, to engage in, a strike or refusal in the course of his em-ployment to perform any services, or thicaten, ccerce, or restrain the above-named Companies and persons, where an object thereof in either case is to forceor require Nichols Electric Company to assign the work of operating power-driven drilling and hoisting equipment to employees engaged as operating en-gineerswho are represented by Local Union 825, International Union ofOperating Engineers,AFL-CIO, rather than to employees represented byanother labor organization, except insofar as any such action is permittedunder Section 8(b) (4) (D) of the Act.LOCAL UNION 825, INTERNATIONAL UNIONOF OPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated-------------------By------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other materialEmployees may communicate directly with the Board's Regional Office, 614National Newark Building, 744 Broad Street, Newark 2, New Jersey, TelephoneNo. Market 4-6151, if they have any question concerning this notice or compliancewith its provisions.Reeves Broadcasting&Development Corporation(WHTN-TV)andNationalAssociation of Broadcast Employees and Techni-cians, AFL-CIO.Cases Nos. 9-CA-2465 and 9-CA-2513. Janu-ary 7, 1963DECISION AND ORDEROn June 26, 1962, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-140 NLRB No. 41. REEVESBROADCASTING & DEVELOPMENT CORPORATION467mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.Healso found that the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint.Thereafter, the Re-spondent and the General Counsel filed exceptions to the IntermediateReport with supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner,' with the following modifications.1.We agree with the Trial Examiner that, although Respondentcomplied with the purely formal requirements of collective bargain-ing by meeting with the Union and discussing contract proposals, itnevertheless had no intention of attempting to reach agreement withthe Union.We are convinced, as is the Trial Examiner, that Respond-ent's conduct in its totality, particularly its acts of restraint, coercion,and interference in violation of Section 8(a) (1) 2 and statements byits supervisors, reveal this intention.Thus, the day after the Unionwon the election, the Respondent promulgated an invalid no-solicitation rule; shortly before negotiations on a contract began,Supervisor Hamlin told employee Mays that Respondent "had no in-tention of signing a contract until a year was up at which date theywould ask for a revote and vote the Union out"; and, after theUnion took its strike vote on November 18, Respondent's generalmanager suggested to one of the employees, whom he considered in-fluential, that the employees would be better off with a company unionand that he should speak to the other employees about it.Further,on a number of occasions between November 18 and 29 supervisorsmade threats and promised benefits to individual employees in aneffort to learn about their intentions to participiate in a strike and toweaken the effectiveness of a strike, if called. Finally, on November 26,when queried about whether the Respondent would sign a contract1 Respondent's requestfor oral argumentis denied because, in our opinion,the record,exceptions,and briefs adequatelyset forththe positions of the parties.ewe find no merit in the General Counsel's exceptions to the Trial Examiner', failureto find certain other violations of Section 8(a) (1) alleged in the complaint.We haveexamined the evidence as to these allegations,and we do not believe, based on the evidenceand the surrounding circumstances of each incident,that theseadditional acts of Respond-ent were calculated to, or did,in any way,restrain,coerce, or interferewiththe employees'exercise of their rights under Section 7.681-492-63-vol.140-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Union, Respondent's operation manager, Davis, told em-ployee McClure, "We have no intentions whatsoever of ever signinga contract."Such conduct on the part of Respondent compels theinference that from the very beginning of negotiations it deliberatelysought to avoid its obligation to bargain in good faith.2.There are two separate paragraphs in the complaint alleging aviolation of Section 8(a) (5).Paragraph 8 alleges specifically thatRespondent's unlawful refusal to bargain occurred on and after De-cember 6, the date on which the strike began.Paragraph 9 incor-porates by reference paragraphs 8 and 6 (the latter containing theallegations of the aforementioned Section 8(a) (1) conduct) andalleges that Respondent unlawfully refused to bargain by engagingin such conduct.Although the Trial Examiner rested his finding ofan unlawful refusal to bargain in part upon the Section S (a) (1)conduct and thereby, in effect, upheld the general allegations of para-graph 9, he nonetheless concluded that the refusal to bargain occurredonly as of December 6.At the hearing, the General Counsel movedto amend paragraph 8 so as to allege that Respondent unlawfullyrefused to bargain on and after August 23, 1961, when negotiationsbegan.The General Counsel has excepted to the Trial Examiner'sfailure to grant the amendment. In view of the allegations of para-graph 9, that Respondent by its intimidation of employees and dis-paragement of the Union manifested its intent never to reach anyagreement with the Union, we find, consistent with the rationale ofthe Trial Examiner's findings, that there was an illegal refusal tobargain as of the time when negotiations for an agreement began 33.In its exceptions and brief Respondent contends that the strike,which began on December 6, was in protest of its refusal to makefurther economic concessions, and that there is no probative evidenceof any causal connection between the strike and any unfair labor prac-tices alleged to have been committed.Respondent therefore arguesthat its initial refusal to reinstate the strikers, who had already beenreplaced, did not violate the Act.We reject this contention.We are convinced, on the basis of the entire record, that the strikewas substantially motivated by Respondent's refusal to bargain ingood faith and its other unfair labor practices occurring between theUnion's certification and the start of negotiations for a contract aswell as those which occurred immediately after November 18, whenthe employees in the unit authorized strike action, if necessary.Indeed, the unfair labor practices which took place between the strikeauthorization meeting and the actual calling of the strike on Decem-ber 6, clearly interfered with the union activities of the employees and8 Our finding that Respondent refused to bargain in good faith during the entire courseof the negotiations is not prejudicial to Respondent, since it was apprised of these allega-tions andhad the opportunity, which it exercised, to defend thereon. REEVES BROADCASTING & DEVELOPMENT CORPORATION460.were intended to undermine the certified bargaining representative.That the strike was in great measure due to Respondent's activitiesduring this 3-week period is evidenced by the testimony of Wilson, -the Union's negotiator, and Maddox, all employee.Wilson testifiedthat the Union called the strike because of Respondent's treatment of -its employees as well as the stalemate in bargaining negotiations, andMaddox stated, in effect, that the strike resulted not only from the,failure of the negotiations but also because of complaints by individualemployees that Respondent was intimidating them.Accordingly, we conclude that the strike was an unfair labor prat--1tice strike and that Respondent's refusal to reinstate the strikers, upontheir unconditional offer to return to work on January 25, 1962,violated Section 8(a) (3) and (1) of the Act.'4:The General Counsel has excepted to the Trial Examiner's failureto recommend that Ronford Morrison, a striking employee whoentered military service during the strike but before the Union's un-conditional application for reinstatement of the strikers, be affordedreinstatement upon his discharge from the Armed Forces.We findmerit in this exception, and shall order the Respondent to notifyMorrison that it will reinstate him if he applies within 90 days of hisdischarge from the Armed Forces.'5.The backpay obligations of the Respondent shall include thepayment of interest at the rate of 6 percent per annum to be computedin the manner set forth inIsis Plumbing cC Heating Co.,138 NLRB716.6ORDERThe Board hereby adopts as its Order the Recommended Order ofthe Trial Examiner with the following modifications :1.Delete present paragraph 1(c) and substitute in its place the fol-lowing: "Giving effect to its rule promulgated on or about June 14,,1961, or promulgating, maintaining, enforcing, or applying any rule-;or regulation prohibiting union activities by employees on Respond-ent's premises during nonworking tine."2.In Paragraph 2 (b), after the words "The Remedy," add the words"as modified in this Decision."3.At the end of present paragraph 2 (c) after the word "premises,"add the words "during nonworking time."4.After paragraph 2(c), insert a new paragraph to be numbered2 (d), to read as follows :4Walsh-Lumpkin Wholesale Drug Company,129 NLRB 294,309-310Modern Motor Express, Inc,129 NLRB 1433, 1434.6 For the reasons stated in the dissenting opinion in theIsiscase,Members Rodgersand Leedoin are convinced that the award of interest in this case exceeds the Board'sremedial authorityWhile adhering to such view,for the purposes of this decision theyare acceding to the majority Board policy of granting interest on moneys due 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Notify Ronford Morrison by registered letter addressed to his lastknown address that the Respondent will offer him an opportunity toapply for reinstatement within 90 days after his discharge from theArmed Forces, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of pay he may suffer be-cause of Respondent's discrimination against him, by payment to himof a sum of money equal to the amount he would normally have earnedas wages between a date 5 days after his timely application for rein-statement and the date of the offer of reinstatement by Respondent, lesshis net earnings during this period plus interest at the rate of 6percent."5.Renumber present paragraphs 2 (d), 2(e), and 2(f), as 2(e), 2(f),and 2 (g), respectively.6.Make the following changes in the notice called "Appendix B":(a)At the end of the third paragraph after the word "premises,"add the words "during nonworking time."(b)Before the paragraph "All our employees," insert "WE WILLnotify Ronford Morrison of his right to apply for full reinstatementwithin 90 days after his discharge from the Armed Forces."(c)Change the penultimate paragraph to read, "This notice mustremain posted for 60 consecutive days from the date of posting...."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed on December 4,1961,and February12, 1962,theGeneralCounsel of the NationalLaborRelations Board issued a consolidated complaint datedMarch 7, 1962,against Reeves Broadcasting&Development Corporation (WHTN-TV), hereincalled the Respondent,alleging that the Respondent had engaged in un-fair labor practices affecting commerce within the meaning of Section 8(a)(1), (3),and (5) and Section2(6) and (7)of the National Labor Relations Act, as amended,herein calledthe Act.The Respondent filed an answer on or about March 13, 1962,inwhich it admitted the jurisdictional allegations of the complaint but denied thecommission of any unfair labor practices.A hearing was held before Trial Examiner John H. Eadie at Huntington, WestVirginia, from April 3to 6, 1962,inclusive.During the General Counsel's case, theRespondent moved to dismiss paragraph 6(d) (ii)of the complaint.At thesame timethe General Counsel moved to amend said paragraph of the complaint by changingthe date therein from March 18, 1961, to November18, 1961.Ruling was reservedon both motions.The General Counsel'smotion to amend is granted.The Re-spondent'smotion to dismiss, togetherwith othermotions to dismiss,made by theRespondent at the close of the General Counsel's case and renewed at the close of thewhole case,are disposed of as hereinafter indicated.After theconclusion of the hear-ing, the General Counsel and the Respondent filed briefswith the TrialExaminer.Both from the entire record in the case,and from hisobservationof the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,a Delaware corporation,is engaged in the operation of televisionstations located in Bakersfield,California, and Huntington,West Virginia.Only sta-tionWHTN-TV in Huntington is involved herein.During the period of 12 monthspreceding the date of the complaint herein, the Respondent derived a gross in-come in excess of $100,000 from the operation of said station.During this sameperiod,Respondent performed advertising services of a value in excess of $50,000 REEVES BROADCASTING & DEVELOPMENT CORPORATION471for persons and firms advertising national brand products, each of which is locatedoutside the State of West Virginia.The complaint alleges, the Respondent's answer admits, and the Trial Examinerfinds that the Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDNational Association of Broadcast Employees and Technicians,AFL-CIO,hereincalled the Union,is a labor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Union filed a petition for certification on March 15, 1961. Following a rep-resentation hearing on April 13, 1961, the Board conductedan electionon June 13,1961.Of 39 eligible voters, there were 23 votes for and 15 votes against the Union.The Board certified the Union on June 21, 1961.Bargainingsessionsbetween the Respondent and the Union were held on August 23,24, and 26, October 11, 13, 19, and 23, November 16 and 25, and December 21 and 22.John Jenkins, Jr., the Respondent's attorney; Clark Davis, its operationsmanager;and O. W. Myers, its vice president and general manager, represented the Respondentduring thenegotiations.Dorr Wilson, Edward Lynch,' Robert Maddox, and ErskineBarton represented the Union.Wilson and Lynch were the Union's national rep-resentative and regional director, respectively.Maddox andBarton werethe LocalUnion's president and vice president, respectively.The Union submitted contract proposals on August 10 and October 19, 1961,and March 14, 1962. The Respondent's counterproposals were submitted on Octo-her 11 'and November 16.The parties were unableto agree on a contract at themeeting held on November 16.The employees at a subsequentunion meetingrejected the Respondent's last proposal.A Federal mediatorwas presentat the lastthree bargainingsessions.On December 4 the Union filed an unfair labor practice charge alleging a refusal tobargain and called a strike commencing on December 6. The Respondent continuedto operate the station,usingreplacements and some employees who did not join thestrike.The bargainingnegotiationswere discontinued on December 22 when theRespondent advised the Union that most of the strikers had been permanently re-placed.By letter dated January 25, 1962, the Union on behalf of the striking em-ployees made an unconditional offer to discontinue the strike and to return to work.,The Respondent did not answer the Union's letter, but did reinstate the strikers on orabout March 5, 1962?B. The status of Robert HamlinThe question of whether or notHamlin isa supervisory employee is in dispute.Hewas promoted to the position of "production manager" on June 1, 1961.He votedin the election without challenge by the Union.The evidence discloses that Hamlinhas the authority to effectively recommend the hiring and firing of employees,grantstime off from work to employees, gives orders andassignswork to employees, decideswhen overtime work is necessary, has the authority to reprimand employees, approveschanges on timecards involving errors and lateness for work, and attendsmanagementmeetings"once a week." I find that Hamlin is a supervisory employee within themeaningof the Act.C. Interference, restraint, and coercion; the negotiationsAt sometime shortly before the election, Myers told employees Barton, Hamer,and Jones that "no intelligent person would need an outsider from Buffalo to comedown and bargain," 4 and that they could do "very well" by bargaining for themselves"individually." On June 14, 1961, Myers issued the following notice to all employees:As you all know, the majority of the personnel permitted to vote decided theywished to be represented by NABET.Undoubtedly, a considerable amount ofactivity on this subject (between the Company and Union representatives only)1Myers and Lynch werepresent atthe two Decembermeetings onlyS The Respondent admitted receiving the above letter on or about January 27$Employee Ronford Morrison was on strike from December 6 to January 15, at whichtime he entered the armed services.I The evidence shows that the Union has its office located in Buffalo,New York 472DECISIONSOF NATIONALLABOR RELATIONS BOARDwill now follow.However,pleasebe advised that effective immediately, thereis to be no further discussion of Union activities by the employees on Companytime, or on the premises of WHTN-TV.It is found that the above rule is violative of Section 8(a)(1) of the Act since itprohibits employees from engaging in union activity on the Respondent's premisesduring their free time.During July or August 1961, Hamlin had a conversation with employee William.Mays.Hamlin told Mays that the Respondent "had no intention of signing a con-tract until a year was up, at which date they would ask for a revote and vote the Unionout."As stated above the first bargaining session between the Respondent and the Unionwas held on August 23. The Union's first prosposal was discussed by the parties.Jenkins stated that he thought that the "proposals were not too realistic."WhenWilson said that the Union was "not here to change [the Respondent's] method ofoperations,"Davis replied, "The Reeves Company has reorganized WHTN-TV.We've found that this is the most efficient way to operate, and this is the way we'regoing to operate, regardless of negotiations, or regardless of contract.This is thepractical and economical way to operate the station.This is the way we're going to doit."The Union's proposal provided for a union shop.As to this proposal,Jenkinsstated that a union shop was against the Respondent's policy as it "had made com-mitments to certain employees of WHTN-TV that.the joining of a union wouldnot be a . . . condition of employment"; that the Respondent was "not going toviolate that position to those employees"; that "in this Huntington market it was,rather_a unique thing to have a union shop"; and that Wilson "had better reconsiderthe whole proposition, get off this Union Shop businessbecause itjust isn't to be."The Respondent rejected the Union's proposed classification of employees,stating-that it was necessary for it to have "complete flexibility in assignment of personnel."At the meetings between August 24 and November 25, there were about eight majorissues upon which the parties couldnot agree,including unionsecurity, jurisdiction,,seniority, overtime, wages, and grievances.As to jurisdiction, the Union proposedthat productionand engineeringwork was to be performed only by employees in theunit.At one of the first meetings the Respondent contended that it "needed somefreedom in supervisory employees being able to do on-the-air work, or to do someengineering work."At a later session, Jenkins stated, "We don't know what thefuture holds for the broadcast business, and we may even want to farm out themaintenanceof technicalequipment."With respect to seniority, the Union took thepositionthat it should be "definedclearly as an employee's service with WHTN owners, and previous owners. andshould apply for the purposes of pay, retirement, whateverelsemightbe involved inseniority, but primarily for the purposes of layoffs "The Respondent claimed that ithad no obligation to recognize any seniority before the date that it becamethe ownerof the station.The Union proposed that overtime would consist of all time worked in excess of8 hours per day or 40 hours per week. The Respondent's position was that the workshift should be 9 hours,5 with the overtime rate being paid for hours worked in excessof 40 per week only. At either the meeting on August 24 or 26, the Respondent'srepresentatives stated that they would not change their position on overtime "comehell or high water."As to grievance procedure, the Respondent proposed, "The Adjustment Board meet-ings and Arbitrationmeetingsshall not be held on company time." The Unionclaimedthat the settlement of grievances should be on company time.On October 12, 1961, John Hastie, the Respondent's president, told Maddox thatthe Respondent was going "to recommend merit raises" for him and some other em-ployees.On the same date Davis told employeesBartonand KennethJones thatthey were to receive merit raises, subject to the Union's approvals5 In the Respondent's first written proposal under "hours of work" it is stated, "TheCompany will endeavor to establish work shifts so that no employee will work more thannine (9) hours in one day.",6 Jones testified that Davis told him that he was "sure the Union would turn [theraise] down the next day " Davis denied the remark attributed to him by Jones.Hisdenial is creditedIn his affidavit Jones states, "He [Davis] said, the raise will be sub-mitted to the union, but I don't know whether they'll accept it or not " From the testi-mony of Hastle and Davis, whom I credit in this connection, and from the record as awhole it is, clear that Maddox, Barton, and Jones were told that the raises, were subjectto the Union's approval REEVES BROADCASTING & DEVELOPMENT CORPORATION473At the bargaining session the following day, October 13, the Respondent proposedmerit wage increases for approximately 10 or 12 employees.At a later meeting theUnion rejected the Respondent's proposal.The General Counsel contends that theRespondent's action in advising Maddox, Barton, and Jones of the raises was viola-tive of Section 8(a)(1) and (5) of the Act. I disagree.Maddox and Barton wereofficers of the Union and represented it at the negotiations.Further, Davis testifiedwithout contradiction that Jones attended some of the bargaining meetings.Accord-ingly, I find that the above conduct of the Respondent was not violative of the Act.At the conclusion of the bargaining session held on November 16, Wilson askedthe Respondent's representatives, "Now, is this the proposals that we're going to taketo the membership?.Is this your idea of what we have got to ask the employeesto ratify?" Jenkins replied, "You all got it, Red.This is it.This, with the excep-tion of changing a comma, or a typographical error here or there, is the Company'sproposal to you, and we're not going to change it from this. So go to ratification."During the meeting Jenkins asked Wilson if the Union would give "some warningas to when they were going to strike." Jenkins spoke about the possibility of thestation being forced off the air if the strike "came suddenly." 7Wilson refused togive such warning.On November 18 Davis called the station and spoke to employee Walter McClure.He asked McClure if he was going that night to the union meeting at which a strikevote was scheduled to be taken.McClure replied, "I'm not that interested in it eitherway.... I'm not going."Davis then said, "Well, I want you to go," telling him to callback and let him know the result of the vote. It is found that Davis' request ofMcClure to inform on the union activities of his fellow employees constitutes inter-ference, restraint, and coercion.8McClure attended the union meeting on November 18.When he returned to thestation that night be had a conversation with Hamlin.Concerning this conversationand a later one he had with Hamlin that same night, McClure testified credibly, "SoI told Bob I wasn't going to call [Davis] back, that I didn't feel it right for me to doso, because I would have been squealing on the other side, ... and I said, `If you wantto call him, you can call him. I'm not going to.' So he said, `What was it?' I said, `Idon't know.The meeting was over, I didn't get there to attend the meeting, but Iheard that it was an instant strike.'He said, `Well, the only thing that can mean is willbe an instant firing.' . . . And he said that if they struck that they would just holdthem out.... 'We will starve you out,' is what he said, `Until June, and then we cantake another vote, and naturally the guys existing then is going to vote the Unionout,' . . . but he said Mr. Myers had told him, ... that if we went out he'd drill holesin the marquee so it would rain through on us when it rained." 9 It is found thatHamlin's threat, to the effect that employees who participated in a strike would bedischarged, is violative of Section 8(a)(1) of the Act.Davis had another conversation with McClure on November 26.McClure testi-fied that he was in the "control room" with Hamlin and employees Guerney andNelson; that when Davis entered the room, Guerney and Nelson walked to the back ofthe room; that when Davis said he wanted to talk to McClure, Hamlin left the room;that Davis then said that he had come to talk to him about the Union since he(McClure) did not "seem to care one way or the other how it went"; that when Davisasked him if he was going on strike or if he would cross the picket line, telling him,"I have to know this evening," he replied that he did not know what he was going todo, that he asked Davis, "Are you going to sign a contract or not?" that Davis7Myers testified, "There are the Federal regulations which require us to broadcast aminimum number of hours everyday,and we could be, I suppose,subject to lose our licenseifwe weren't. . . "8By memorandum dated November 20, 1961, Davis notified the employees as follows:In view of the fact that a few of the company's employees have decided to strike,we would like to take this opportunity to advise you of the company's position in thismatter and how we plan to handle the situation. In order that we do not prejudicethe operation of this station, we request that you advise the undersigned individuallywhen you are leaving to give us ample time to relieve you of your duties and obtaina regular replacement.Federal Law prohibits the interruption of television and/orradio operationsIt is our intention to continue to operate with normal programservices.Your diligent attention to this is suggested"Hamlin denied making the remark about"instant firing"His denial is not credited.Concerning the balance of the conversation, lie testified, "It might have been just jokinglyI said something, but I didn't refer to Mr Myers. I said, 'If I was to go out on strike, . . .they'd probablydrill holesthrough themarquee and let the rain fall on us.'" 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDanswered, "We have no intentions whatsoever of ever signing a contract"; that Davissaid that if he went out on strike, he would be "replaced" as the station had to stay onthe air; that Davis said, "Of course, you realize that you're one of the eleven peoplewho was due a raise, but the Union negotiates for the people as a whole and not forone man, and, therefore, you know, you didn't get it.... If it's the money situation,we'll give you a hundred, or a hundred fifteen, or you name it"; and that when hesaid he was "not afraid of anyone on the picket line or off the picket line," Davis re-plied,"Well, if it's for your family, ... We'll send them to safety, . . . no matterwhere in the world it is, to Africa, or where-have-you.... if it costs a thousand or twothousand, we'll send them."Concerning the conversation, Davis was questionedand -testified as follows:Q. Now, there has been testimony about a conversation on November the26th, 1961, involving yourself and a Mr. McClure, and further testimony thatyou said in words or substance that, "We have no intention of signing acontract."Did you ever make sucha statementto Mr. McClure?A. No, sir.Q. Do you have any recollection of a conversation with him on or aboutthat time?A.Yes, I do.Q. Do you recall what was that, and the circumstances of the conversation?A. I'm not quite sure how the conversation started, whether or not I askedhim or not, but I believe I asked Walt whether or not he wasgoingon strike-Imay have this out of context.He then said .to me that if he were in, he would not walk out; but if he wereout, he would not walk across the picket line.He said that he lived in theneighborhood of one of the other employees, and-Q.Who?A. Jim Reynolds.Q. All right.A. And that he had been threatened, and his family had been threatened,and he said if it were just he, himself, he would not be afraid.So I said, "Well, if it's because of the fear or your family, we'll help youprotect them as readily as we would anyoneelse workingfor us."I then said,"We would send them somewhere, if we had to." I don't believeI picked Africa, however.Q. All right.Did you offer him any money, such as-or make any state-ment to him that "We will Live you a hundred or a hundred fifteen dollars if it'sthe moneythat's necessary"?A. Not to my knowledge.Q. Do you have any recollection of any conversation on the subject matterof your paying McClure any money?A. No, I do not.Q.Did you ever make the statement to McClure that, "If you go out youwill be replaced"?A. Asa statement, no.Q.What was said on that?A. There was nothing particularly said to him about it.Guerney testified, "[McClure] was working on the control board . . . and I camein, and I asked him, 'If the boys go out on strike, are you going to work?'Andhe made some remarks to the effect that if he was in, why, he would stay in thebuilding and work.... He said something about, to the effect that he was afraid forhis family, and that he was worried for fearsomethingwould happen to them if theydid goout onstrike and he worked.And as I recall, about that time Mr. Davis cameup-whether-I didn't even know that he was there.He said something to theeffect, 'Well, if you're worried about your family, we would certainly try to protectthem in anyway.... If it got rough enough.... We would move them away fromhome so that they wouldn't be subject to any breaking heads, or anything such asthat.' . . . Clark said something it might cost the station a thousand or two thousanddollars to protect them, if they got to that extent, to have them somewhere else."Guerney also testified that, other than the above, Davis madeno mentionof money;and that he presentduringthe entire conversation between Davis and McClure.I credit McClure's version of the above conversation, and find that Davis' offer ofmoney to McClure to induce him not to join the strikeconstitutesinterference, re-straint,and coercion. REEVES BROADCASTING& DEVELOPMENT CORPORATION475On November 26 shortly after the above conversation between Davis and McClure,Davis spoke to employee Paul Workman.10 Guerney and another person were presentat the time.Davis asked Workman if he was "interested in full-time employment."When Workman replied that he was, Davis said, "Well, you know of the Uniontrouble we're having here at the station. . . . I could give you full-time employ-ment if you would come across the picket line.... It would be the job of one ofthe-out on the picket line....You don't have to have an answer right now....If I see you cross the line, then I'll know what your answer was. . . . There'sno sense intelling anybody about this conversation, because I have two witnessesthatwould swear that it never happened."Guerney then said, "I didn't hearanything in this conversation."" I find that Davis' offer of full employment toWorkman if he did not join the strike was violative of Section 8(a) (1) of the Act.On November 29 Maddox was called to the office where he had a conversationabout the Union with Myers which lasted for about 3 hours. In substance, MyerstoldMaddox that "the Union was really getting out of hand. . . . It appears tome that we're not in the televisionbusinesshere,we're in the union business";that he wished there was "some way of getting rid of the Union"; that he feltthat what the employees needed was a "company union"; and that "with a companyunion you have everything that you can have with a labor organization, such as theone that you have, with the exception with the company union you don't have topay dues. . . Now, Mr. Wilson, you will have to remember is just a salesmanfor the Union, and his interest is in collecting the dues."He asked Maddox tospeak to the other employees about a companyunion, tellinghim to feel free to comeback at any time for further information on the subject and that he (Maddox)would be "influential in determining what they would do" since he was "the leaderof the Unionpeople." i2Ifind that Myers' statements concerning a companyunion constitute interference, restraint, and coercion.At the bargainingsessionheld on December 21 the parties discussed the Respond-ent's proposals of November 16.Excepting that the Respondent indicated that itmight makesome minor concessions on itsproposals for overtime, grievanceprocedure,terminationof employment, and seniority, the Respondent'spositionremained fixed.13Jenkins told the Union's negotiators that he "thought" theRespondent would accede to a 10-hour day for overtime purposes.As to theRespondent's proposals on grievance and discharge procedure, Lynch testifiedcredibly,I suggestedthat we change the wording of it to the point where the Companywould allow the employee to filea grievance and take itup with hisimmediatesupervisor,ifnecessary,on Companytime,but that the stewardin processingit, the Company wouldagreethat they would meet withthe stewardwithin areasonabletime,but that we wouldn't require in any contractthat it be oncompanytime or not, that if theywanted to meet on company time, all right,but if not, that they wouldmeet at some other time,but they wouldagree tomeet within a reasonable periodof time.The periodof time suggested wasfive days.The Company negotiator, Mr. Jenkins, said at that time that that approachseemed not unreasonable,and that he felt that the Company people ought toexaminewhether theycouldmakeany change in their position on that, onthe grievance.Well, our position was that employees should be dischargedfor just causeonly; and that any disputes that arose from thatdeterminationon the part ofthe Company would be an arbitrable grievance.10Workman was hired by the Respondent on June 30,1961,as a part-time projectionist.He worked 32 hours per week.11The above statements of Davis and Guerney are based upon the credited testimony ofWorkman.Contrary testimony and denials by Davis and Guerney are not credited' Maddox testified credibly to the above.The denials and contrary testimony of Myersare not credited.The complaint alleges that during this conversation Myers stated that"the best thing he could do for an employee union negotiator (Barton) would be to firehim."Both Maddox and Myers testified in this connection.Since it is clear from theirtestimony that Myers' statements concerning Barton were not coercive,I have not set forththis part of the conversation.13Wilson testified that at the meeting held on November 25 Jenkins told him that "inthe event of a strike all company proposals will be withdrawn."Jenkins denied makingthis statement at any time.His denial is credited. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company's proposal on the table at the time stated that this wouldbe the case, that the employees would be discharged for just cause.They wenton to say that just cause might include ability and qualifications, and suchthings for salesmen as time sales they were making, and things of that sort,which qualified it, and I told Mr. Jenkins to the extent that it became meaning-less, that the Company stated in their proposal that these determinations asto qualificationswereto be absolutely the prerogative of the Company to makeand wouldn't be subject to any litigation on our part to determine the factualsituation; ,that this was utterly unfair..that this was absolutely something that no company could ask a reason-able man to adopt, the clause which would give the company the absolute rightto determine qualifications, and then fire a man or discharge a man for lack of.And during that conversation Mr. Jenkins and the Company negotiators saidthat the way I put it, it sounded as though they were being rather strenuous,and that he felt moved to take it up with his principals as to whether or notthey had ought to make any change in that.With respect to the Respondent's seniority proposal,14 the paragraph relating toreduction in staff provided that the Respondent was to be "the sole judge of quali-fication of any employee." Jenkins indicated that this provision "could be dropped."The meeting on December 21 continued until about 10 p.m., at which time theUnion's representatives withdrew in order to consider the Respondent's proposals.At the time Lynch told the Respondent's representatives, "We will get proposalstogether, and see you."The meeting during the morning of December 22 lastedfor only about 10 minutes.Concerning this meeting Lynch testified credibly asfollows;Well, upon arrival of all the parties, we were all in the room, and I saidtoMr. Jenkins that during the session that we had had the previous night, thatsome of the employees had said to me that they were somewhat concernedthat one of the problems was going to be encountered by us that the Companywould refuse to reinstate any of the strikers, and I said, "Mr. Jenkins, sincethis point has been raised by some of the employees, I feel I want to settlethat with you first."And I said, "And we want it understood that if all theterms and conditions of a contract can be worked out by us here through ourefforts, that one of the terms and conditions of the settlement would be that thestriking employees would be reinstated without loss of pay or seniority."*******And Mr. Jenkins said that they would not agree to such a provision in anysettlement agreement; that the Company might employ a couple of the strikers,and that they would be willing to discuss with me putting the balance of thesepeople on a rehiring list for future employment.*******I told him, as he knew, our purpose in being there was to try and workout a settlement of the disputes and get the strike settled as expeditiously aspossible, before Christmas, if it could be done, and that we wanted to getit done before the parties' positions had hardened to an extent where it madesettlement extremely difficult, if not impossible, and since he had adopted thisattitude on.not reinstating the strikers, that it made our efforts futile anditwas ridiculous to try and make concessions to settle the agreement whenthey were being adamant on that point, and that, therefore, there was nopoint in continuing those negotiations on that expedited basis, let everybodygo home for Christmas.D. ConclusionsThere is no issue in the case that the Respondent at any time refused to meetor negotiate with the Union.There were 11 bargaining sessions, some of whichappear to have been protracted.Throughout the negotiations the parties were farapart, at least insofar as their written proposals were concerned.On some issues,such as union security and talent fees, the Respondent indicated that it was a wasteof time and effort to negotiate; but there is no evidence that the Respondent refusedto discuss such issues."In the Respondent's original proposal of October 11, Incase of a "reduction in staff"an employee's seniority was based on his length of service with the Respondentin itsproposal of November 16 this was changed to service with the station. REEVES BROADCASTING & DEVELOPMENT CORPORATION477Contrary to the contention of the General Counsel, I do not believe that theevidence shows that the Respondent's position in general remained fixed and inflexibleduring the negotiations.As found above, at the meeting on December 21 theRespondent indicated that it would make some concessions on its proposals dealingwith overtime, termination of employment, grievance procedure, and seniority. Inaddition to this, I note that the Respondent in its written proposal of November 16increased the wage offers for certain classifications over those made in its originalproposal of October 11.These increases applied to engineers, announcers, and"news director, newsman." 15An examination of the Respondent's and the Union'sproposals reveals that the parties were never close to a contract, and that theRespondent in its second proposal made some improved offers, such as the above.The proposals, of course, speak for themselves; but it is noteworthy that Wilson ineffect admitted that the Respondent's proposal of November 16 contained 11 "majorconcessions" as against the Union's "original proposals." It may be that most orall of these "concessions" could be considered inconsequential and were not offeredwith a serious intent of reaching agreement with the Union; but, in my opinion,from the record as it stands such a finding is not warranted.Taking into consideration the evidence on the negotiations only, it would appearthat the Respondent was bargaining in good faith.However, the statements toemployees of Myers, Davis and Hamlin, found above, reveal the Respondent's trueposition in the matter.While the Respondent was going through the motions ofbargaining collectively with the Union, they were urging employees to displacethe Union with a companyunion,and telling them that the Respondent had nointention of entering into a contract and was stalling until the time when theycould "vote the Union out."Accordingly, I find that the Respondent on and afterabout December 6, 1961, refused to bargain collectively in good faith with the Union.In view of the above findings, it is clear that the strike was from its inceptionan unfair labor practice strike, motivated and prolonged by the Respondent's failureto bargain in good faith, and I so find. I further find that the Union on January25, 1962, made an unconditional offer to return to work on behalf of the strikingemployees.Therefore, the Respondent by failing and refusing to reinstate the strikersuntil on or about March 5, 1962, violated Section 8(a)(3) and (1) of the Act.IV.THE EFFECTOF THE UNFAIR LABORPRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with Respondent's operation described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Having foundthat the Respondent has refused to bargain with the Union in violation of Section8(a)(5) and (1) of the Act, I will recommend that the Respondent be orderedto bargain with the Union upon request as the exclusive representative of all itsemployees in the appropriate unit concerning rates of pay, wages, hours, and otherterms and conditions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement.Ithas been found that the strike which commenced on December 6, 1961, wascaused by the Respondent's unfair labor practices and hence was an unfair laborpractice strike; that on January 25, 1962, the Union on behalf of the striking em-ployees made an unconditional offer to return to work; and that the Respondentdid not reinstate the strikers until on or about March 5, 1962.Accordingly. I willrecommend that the Respondent be ordered to make whole the striking employeesnamed in Appendix A, attached hereto, for any loss of pay they may have sufferedis The proposals provided for rates based upon a sliding scale, according to the lengthof serviceThe proposal of November 16 increased the first-step rates of engineers andnewsmen, but not of announcers.However, it increased the rates of announcers for theother steps set forthAs noted above, the Respondent's proposal for seniority was basedupon length of service with the Respondent, rather than with the station In this con-nection the General Counsel contends in his brief, "At the meeting of December 21, the,Respondent's seniority proposal indirectly decreased wages through reducing seniority by,starting it in January, 1961 [the date when the Respondent acquired the station] " Inmy opinion, the evidence does not support this claim._ 478DECISIONSOF NATIONALLABOR RELATIONS BOARDby reason of the Respondent's failure and refusal to reinstate them until the abovedate by payment to each of them of a sum of money equal to that which eachnormally would have earned in wages during the period from January 25, 1962,toMarch 5, 1962, less his net earnings during such period in accordance with theformula prescribed in F.W. Woolworth Company,90 NLRB 289, 291-294.Ronford Morrison is not included in this recommendation since there is no evi-dence on his case except the testimony of Maddox that Morrison went "into theservice" on or about January 15, 1962.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.All employees in the program production, engineering, and sales departmentsat the Employer's Huntington,West Virginia, television station,WHTN-TV, in-cluding announcer-directors, salesmen, engineers, floorman, film editors, photog-raphers, artists,mailroom employees, janitors, continuity writers, traffic departmentemployees, and regular part-time employees, but excluding office clerical employees,professional employees, guards, and supervisors as defined in the Act, constitute anappropriate unit within the meaning of Section 9(b) of the Act.2.National Association of Broadcast Employees and Technicians, AFL-CIO, hasbeen at all times on and after June 21, 1961, the exclusive representative of all theemployees in the aforestated appropriate unit for the purposes of collective bargain-ing within the meaning of Section 9(a) of the Act.3.By refusing at all times on and after about December 6. 1961, to bargaincollectively with the above-named labor organization as the exclusive representativeof its employees in the aforestated appropriate unit the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act.4.By discriminating with respect to the hire and tenure of employment of theemployees named in Appendix A, attached hereto, thereby discouraging membershipin the above-named labor organization, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a)(3) of the Act.5.The strike which commenced on December 6, 1961, was caused by the Re-spondent's unfair labor practices and hence was an unfair labor practice strike.6.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis ofthe foregoing findings of fact and conclusions of law, and uponthe entire record in the case,I recommend that the Respondent,Reeves Broadcasting& DevelopmentCorporation (WHTN-TV), Huntington,West Virginia,its officers,agents, successors,and assigns, shall:4.Cease and desist from:(a)Discouraging membership in National Association of Broadcast Employeesand Technicians,AFL-CIO,or any other labor organization of its employees, bydiscriminatorilyfailing and refusing to reinstate any of its employeesor by dis-criminating in any other manner in regardto their hireand tenure of employmentor any term or condition of employment.(b)Refusing to bargaincollectivelywith respect to ratesof pay,wages, hoursof employment,and other terms and conditions of employment with the above-namedlabor organization as the exclusive representative of its employees in the appropriateunit found above.(c)Giving effect to its rule promulgated on or about June 14,1961,which pro-hibits union activities by employees on the Respondent'spremises.(d)Urging and requesting employees to form a company union and to inform onthe union activities of other employees.(e)Threatening employeeswithdischarge because of their union activities.(f) In any other mannerinterferingwith, restraining,or coercing its employeesin the exercise of the right to self-organization,to form labor organizations, to joinor assist the above-namedlabororganization, or any otherlabororganization, tobargain collectively through representatives of their own choosing, and to engagein other concerted activities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from any or all such activities,except to the extentthat suchrightsmay be affected by an agreement requiring membership in a labor REEVES BROADCASTING & DEVELOPMENT CORPORATION479organization as a condition of employment as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policiesof the Act.(a)Upon request bargain collectively with the above-named labor organizationas the exclusive representative of the employees in the above-described appropriateunit with respect to rates of pay, wages, hours of work, and other terms and con-ditions of employment, and embody in a signed agreement any understanding reached.(b)Make whole each of the employees named in the attached Appendix A forany loss of pay they may have suffered by reason of the Respondent's failure andrefusal to reinstate them in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(c)Rescind its rule of June 14, 1961, which prohibits employees from engagingin union activities on the Respondent's premises.(d) Preserve and, upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and all other recordsand reports necessary for the determination of the amount of backpay due underthisRecommended Order.(e) Post at its plant in Huntington, West Virginia, copies of the attached noticemarked "Appendix B." 16Copies of said notice, to be furnished by the RegionalDirector for the Ninth Region, shall, after being duly signed by the Respondent'sauthorized representative, be posted by Respondent immediately upon receipt there,and be maintained by it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Rea-sonable steps shall be taken to insure that said notices are not altered, defaced,or covered by any other material.(f)Notify the Reigonal Director for the Ninth Region, in writing, within 20 daysfrom the date of the receipt of this Intermediate Report, what steps it has takento comply herewith.1716 Inthe event that thisRecommendedOrder be adopted by the Board, the words "A De-cisionand Order"shall be substitutedfor the words "The Recommendationsof a TrialExaminer" in the notice. In thefurther eventthat theBoard'sOrderbe enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order" shall be substituted for the words"Pursuant to a Decisionand Order."17 Inthe event that thisRecommended Order beadopted bythe Board,this provisionshall be modifiedto read:"Notifysaid RegionalDirector,in writing,within 10 days fromthe date ofthis Order,what steps the Respondent has taken to complyherewith."APPENDIX ARobert MaddoxPaulWorkmanKenneth JonesJamesBarbourRichard MaysErskine BartonEddy Gene StephensonJohn ConradJohn JamesAndrew NaglerLewisRowmanEugene HensonWalter McClureJames ReynoldsCharles CookDaisy ReynoldsAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in National Association of BroadcastEmployees and Technicians, AFL-CIO, or any other labor organization of ouremployees, by failing and refusing to reinstate any of our employees, or otherwisediscriminating in regard to their hire or tenure of employment, or any term orcondition of employment.WE WILL, upon request, bargain collectively with the above-named labororganization as the exclusive bargaining representative of all employees in theappropriate unit with respect to rates of pay, wages, hours of employment, andother conditions of employment, and, if an understanding is reached, embodysuch understanding in a signed agreement. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE herebyrescind the company rule promulgated on June 14,1961, whichprohibits union activity by employees on our premises.WE WILL NOTurge and request employees to form a company union and toinform on the union activities of other employees.WE WILLNOT threaten employees with discharge because of their unionactivities.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exerciseof their rightto self-organization,to form labororganizations,to join or assist National Association of Broadcast Employeesand Technicians, ' AFL-CIO,or any other labor organization,to bargain collec-tivelythrough representatives of their own choosing,to engage in concertedactivitiesfor thepurposes of collective bargaining or mutual aid or protection,or to refrain from any or all such activities,except to the extent that such rightsmay beaffected byan agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8(a) (3) of the Act, asmodified bythe Labor-Management Reporting and DisclosureAct of 1959.WE WILL make,whole the following employees for any doss of earnings theymay have suffered by reason of the discrimination against them:Robert MaddoxPaulWorkmanKenneth JonesJames BarbourRichard MaysErskine BartonEddy GeneStephensonJohn ConradJohn JamesAndrew NaglerLewisRowmanEugene HensonWalter McClureJames ReynoldsCharlesCook,Daisy ReynoldsAll our employees are free to become,remain,or refrain from becoming or re-maining members of any labor organization,except to the extent that this right maybe affected by an agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3) of the Act.REEVES BROADCASTING&DEVELOPMENTCORPORATION(WHTN-TV),Employer.bated-------------------BY-------------------------------- ----------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,TransitBuilding,4th & Vine Streets,Cincinnati,Ohio,Telephone No. Dunbar 1-1420, ifthey have any question concerning this notice or compliance with its provisions.Local 28, International Stereotypers'and Electrotypers' Unionof NorthAmerica, AFL-CIOandCapital Electrotype Com-pany,Inc.Case No. 3-CD-56. January 7, 1963DECISION AND ORDERUpon a charge filed on June 28, 1961, by Capital Electrotype Com-pany, Inc., herein called Capital, the General Counsel of the Na-tional Labor Relations Board, herein called the General Counsel, bythe Regional Director for the Third Region, issued a complaint datedAugust 10, 1962, against Local 28, International Stereotypers' andElectrotypers' Union of North America, AFL-CIO, herein called theRespondent, alleging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-ing of Sections 8(b) (4) (D) and 2(6) and (7) of the Act. Copies of140 NLRB No. 49.